Citation Nr: 1743793	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-30 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral leg disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April to December 1952.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2015, the Veteran and his daughter testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In November 2015, the Board determined that new and material evidence was received to reopen the Veteran's claim.  

During the pendency of the appeal, the RO granted service connection for the Veteran's bilateral knee condition.  

In November 2015 and September 2016, the claim was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDING OF FACT

The Veteran's bilateral leg disability was not shown in service and the preponderance of the competent and credible evidence does not show that a current bilateral leg disability was incurred in or aggravated by service or a service-connected disability.



CONCLUSION OF LAW

A bilateral leg disability was not incurred in or aggravated in military service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

VA's duty to notify was satisfied by a letter sent in May 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In an August 2010 Third Party Correspondence from the National Personnel Records Center, the National Personnel Records Center stated that the Veteran's service treatment records (STRs) and personnel records were likely destroyed in the 1973 National Personnel Records Center fire.  See August 2010 Third Party Correspondence from the National Personnel Records Center.  However, the Board notes that the Veteran's enlistment, separation, and dental STRs are of record.  The Board recognizes its heightened duty to explain its findings and conclusions and to consider benefit of the doubt and corroborative testimony such as buddy statements in cases where records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA obtained all relevant medical records and evidence identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations in January and October 2016.  Thus, the Board concludes that there is no outstanding evidence.

VA has met its duty to assist the Veteran. 

II.  Stegall Compliance

The case was last remanded in September 2016.  The Board instructed the AOJ to request a medical addendum, and then readjudicate the claim.  In October 2016, the AOJ obtained a medical addendum, readjudicate the claim, and issued a Supplemental Statement of Case. 

Accordingly, the Board will address the merits of the claim.

III.  Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id. 

Service connection may be granted on a presumptive basis for certain chronic diseases if they are shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309. 

The United States Court of Appeals for the Federal Circuit, however, has clarified that this notion of continuity of symptomatology is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998)

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).


A.  Analysis

i.  Direct Service Connection

The Veteran contends that he had an in-service injury that could have caused nerve damage to his leg.  See August 2015 Hearing Testimony.  Therefore, he maintains that service connection for a bilateral leg disability is warranted.  See Statement in support of Claim entered in VBMS in May 2007.  

The Board notes that the Veteran's April and December 1952 entrance and separation examination do not show any complaints, treatments, or diagnosis for a leg condition.

To establish service connection, the Veteran must show a present disability.  The Board notes that the Veteran has a current diagnoses of gout and left lower extremity radiculopathy.  See January 2016 and October 2016 VA Examinations.  As such, the first element under Shedden is met.

Second, the Veteran must show an in-service injury, event, or disease.  Here, the Veteran has reported being jabbed on the left leg while working on a telephone pole at Ft. Still.  During VA examination, he also reported slipping on a spike in a tree that was used for climbing during training. 

The third element of service connection requires a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  However, after carefully considering the record and the applicable law, the Board finds that the third element has not been met.  Accordingly, the appeal will be denied.

In May 2007, the Veteran reported that he had pain in his left lower thigh.  He stated that he had pain on and off.  The pain also affected his extremities.  See Medical Treatment Record-Government Facility entered in VBMS in August 2007.

In August 2015, the Veteran was examined and, in November 2015, underwent therapy for his left hip and buttock pain.  See Medical Treatment Record-Non-Government Facility entered in VBMS in November 2015.  During the August 2015 examination, the Veteran stated that after he underwent prostate surgery, he has had pain in his left buttock area which occasionally radiated down the posterior thigh and into his calf area.  During the examination, the Veteran had point tenderness to palpation over the left sciatic notch, pain with straight leg raise testing, but no radiation beyond the knee.  He had a normal neurovascular examination of both lower extremities.  The examiner took four views of the Veteran's lumbar spine.  The examiner noted that the Veteran had moderate diffuse spondylotic changes.  After examining the Veteran, the examiner noted that the Veteran had left lower extremity radiculopathy.  

In January 2016, the Veteran was afforded a VA examination to determine the etiology of his bilateral leg and knee disabilities.  The examiner reviewed the Veteran's e-folder, civilian medical records, claims file, and performed an in-person examination.  The Veteran stated that in 1952, while stationed at Lackland Air Force Base, he was sent for training at Fort Sill Army Base.  During a field assignment, he was in a tree, slipped on a spike that was used for climbing trees, and injured his leg.  He went to the clinic at Fort Sill for treatment.  The Veteran stated that he had progressive pain in his left knee.  The Veteran's daughter attended the examination and corroborated the Veteran's years of knee pain.  Additionally, the Veteran stated that he experienced constant moderate and intermittent severe pain in his left lower extremity, and severe parenthesias and/or dysesthesias and numbness in his left lower extremity.  In 2016, the Veteran was diagnosed with left lower extremity radiculopathy.  

The examiner noted the Veteran was capable of limited standing and walking.  The examiner concluded that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran's STRs showed a separation examination stating no leg problems.  The Veteran's medical records noted left leg pain concurrent with prostate cancer treatment in 2015.  The examiner confirmed the Veteran's left lower extremity radiculopathy but concluded that there was insufficient evidence in the file to support a nexus between radiculopathy and military service.  

The Board finds that the preponderance is against finding that the Veteran's leg disability was incurred in, caused, or aggravated by the Veteran's active service.  As stated earlier, the Veteran's military STR and separation examination did not show any complaints, treatments, and/or diagnosis of a leg condition or radiculopathy.  The Veteran's complaints of thigh pain were documents in May 2007, i.e., 55 years after service.  Also, the Veteran did not have symptoms of such condition chronic in service, continuous after separation from service, or manifest to a compensable degree within one year of separation from service.  Post-service treatment records document complaints of radiculopathy in October 2003, i.e., more than 50 years after his separation from the active duty.  

Also, during the January 2016 VA examination, the Veteran's daughter stated that, for many years, the Veteran complained of pain in his knees.  However, she did not mention that the Veteran complained of pain in his leg or thigh.  The Board finds the gap between separation from active service in 1952 and initial findings of a leg disability and/or left lower extremity radiculopathy in the post-service treatment records along with the Veteran's daughter's silence regarding a leg condition as probative evidence against the claim.  

The Board notes that statements written by private examiners dated May 2010 and January 2014 were submitted.  However, these statements primarily address the Veteran's left knee condition.  

The Board has fully considered the Veteran's lay statements that he has suffered a leg injury and that his current leg disability is a result of his in-service injury.  The Board notes that while the Veteran is competent to relay his experience, such as suffering a leg injury, lay people are generally not competent to establish a causal connection between the leg injury in-service and any present disorders.  As such, the Board ascribes far more probative value to the conclusion of the VA examiner who concluded that the Veteran's current leg injury is less likely than not a result of military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Therefore, the Board finds that the Veteran has not submitted competent evidence contrary to the VA examiner's opinion.  38 U.S.C.A. § 5107(a) (claimant bears responsibility to support a claim for VA benefits).  Additionally, the absence of post-service treatment records concerning a leg injury weighs against the claim. See generally, AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (recognizing that lengthy periods of time without symptoms or treatment can weigh against a claim). 

In sum, after carefully reviewing and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral leg disability, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal is denied.

ii.  Secondary Service Connection

In January 2001, the Veteran had a one week follow up appointment for an acute gout attack.  It was noted that the Veteran's Chem 18 showed BUN of 28, creatinine of 1.7, and uric acid was 11.  The examiner instructed the Veteran not to eat red organ meat or drink wine.  In October 2003, due to the numbness in the Veteran's feet, a private neurologist conducted a nerve study.  The study was normal.  However, the Veteran was given medication for his neuropathy.  See Medical Treatment Record-Government Facility entered in VBMS in May 2007. 

In September 2016, the Board remanded the Veteran's case to determine if the Veteran's gout of his lower extremities was etiologically related to, caused, or aggravated by the Veteran's service-connected bilateral knee arthritis. 

The first element of secondary service connection requires a current disability.  The Board finds that the first element of secondary service connection has been met, as the medical record contains a current diagnosis of gout.  See Medical Treatment Record-Government Facility entered in VBMS in May 2007.

The second element requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for bilateral knee disability.  Thus, the Veteran has satisfied the second element of secondary service connection.

The third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  The Board finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's current gout was caused or aggravated by his service-connected knee disability; therefore, the third element under Wallin is not met.

In October 2016, the RO obtained an addendum opinion to determine the etiology of the Veteran's gout.  The examiner reviewed the Veteran's claims file.  The examiner noted that the Veteran had recurrent gout in his lower extremities.  The examiner could not determine the baseline severity of the gout.  The examiner quoted Wikipedia, Mayo Clinic, and WebMD which stated that gout is due to a combination of genetics and food.  The food promoted a higher level of uric acid.  Gout occurs when urate crystals accumulate in the joint.  The examiner further stated that gout was an entirely separate entity from the Veteran's service-connected bilateral knee disability and not medically related.  The examiner concluded that the gout was less likely as not aggravated beyond its natural progression by service connected knee disability. 

The Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disability caused or aggravated his gout.  In the October 2016, the VA examiner stated that gout is caused by a combination of genetics and food.  He further stated that the food promoted a higher level of uric acid and gout occurs when urate crystals accumulate in your joint.  During the Veteran's January 2001 one week follow up of an acute gout attack, the 2016 examiner noted that the Veteran's uric acid was 11 and instructed the Veteran not to eat red meat or drink wine.  Additionally, the examiner noted that gout was an entirely separate entity from the Veteran's service-connected bilateral knee disability and not medically related.  

In sum, the Board finds that the preponderance of the evidence is against finding that the Veteran's gout was etiologically related to, caused or aggravated by his service-connected disability.  Therefore, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal is denied.


ORDER

Service connection for a bilateral leg disability is denied.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


